Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 16-36 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 16-36 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the sensing arrangement being operable to read encoded information that is visible from an exterior of the drug delivery device when the sensor device is attached to the drug delivery device, wherein the circuitry is further configured to determine, based on the encoded information, a drug that the drug delivery device is being used to dispense.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leary (Patent No. US 9,474,864 B2) discloses syringes and methods for administering a dose of medicament based on the subject's weight, height, age, or other characteristic.
Pala (Patent No. US 9,358,344 B2) discloses an injection device having a plurality of windows for setting a dose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2878